Name: 2000/61/EC: Commission Decision of 21 December 1999 amending Decision 93/436/EEC laying down special conditions governing imports of fishery products originating in Chile (notified under document number C(1999) 4749) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  trade;  tariff policy;  America
 Date Published: 2000-01-27

 Avis juridique important|32000D00612000/61/EC: Commission Decision of 21 December 1999 amending Decision 93/436/EEC laying down special conditions governing imports of fishery products originating in Chile (notified under document number C(1999) 4749) (Text with EEA relevance) Official Journal L 022 , 27/01/2000 P. 0062 - 0064COMMISSION DECISIONof 21 December 1999amending Decision 93/436/EEC laying down special conditions governing imports of fishery products originating in Chile(notified under document number C(1999) 4749)(Text with EEA relevance)(2000/61/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by the Directive 97/79/EC(2), and in particular Article 11 thereof,Whereas:(1) the health certificate for fishery products originating in Chile and intended for export to the European Community was established by Commission Decision 93/436/EEC of 30 June 1993 laying down special conditions governing imports of fishery products originating in Chile(3), as last amended by Decision 96/674/EC(4);(2) the conditions for the import of bivalve molluscs, echinoderms tunicates and marine gastropods originating in Chile are laid down by Commission Decision 96/675/EC(5);(3) the legislative references cited in the model of the health certificate included in Annex A to Decision 93/436/EEC contain certain mistakes, and it is therefore necessary to modify it;(4) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex A to Decision 93/436/EEC shall be replaced by the Annex hereto.Article 2This Decision is addresed to the Member States.Done at Brussels, 21 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 202, 12.8.1993, p. 31.(4) OJ L 313, 3.12.1996, p. 29.(5) OJ L 313, 3.12.1996, p. 38.ANNEX"ANNEX A>PIC FILE= "L_2000022EN.006303.EPS">>PIC FILE= "L_2000022EN.006401.EPS">"